DETAILED ACTION
This action is responsive to the Application filed 3/06/2020.
Accordingly, claims 1-20 are submitted for prosecution on merits.
Claim Objections
Claim 5 is objected to because of the following informalities:  the phrase recited as ‘the receiving data include” contain an improper verb-subject accordance.  Appropriate correction is required.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-14, 16 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Mackay et al, USPubN: 2011/0087650 (herein Mackay – incorporating Huneycutt: 2011/0071685, by reference – see para 0035) in view of Kiff et al, USPubN: 2014/0032555 (herein Kiff)
	As per claim 1, Mackay discloses a method of establishing relationships between building automation system components (para 0023; Fig. 1D; para 0035, 0037-0041; Fig. 2A-B) configured to facilitate automated control (BMS, control, controller – para 0019-0021; para 0023-0025) of a building, the method comprising: 
	receiving data (objects 142, templates 140 – Fig .1D; causal relationships 304 – Fig. 3; object name, values or attributes – para 0033; template, properties, public class – para 0038-0041; table, “controls” table, “identifier” field – para 0054; templates,objects, relationship models, hierarchical projection models, building objects … exposed to a XML method – para 0049) for a building automation system component (devices, controller, blind, shade, lightning, door, lock control, building space – para 0023, 0025; building object, conference room class, devices – para 0037-0041); 
	applying a model (views of the causal relationship model, creation of multiple hierarchical views of, Each view defined … tree model – para 0058; creation of multiple hierarchical views of the causal relationship model – para 0065; directed graph – para 0070; graph 506 representing the causal relationships – Fig. 5) to the data received (e.g. causal relationships – Fig. 3) for the building automation system component (ConfRoom object, controller – para 0044-0048; VAV box … conference room object, particular controller – para 0050-0051; Figs 2A-2B); 
	applying a name format (naming – para 0033; naming convention indicating a conference room, Conference_Room.B1_F3_CR5, HVAC_System_A/VAV_1, LightningSystem/RL12 – para 0035) to the building automation system component (conference room) based on results of applying the model (Fig. 2A-2B; Fig. 3) to the data (see above) received for the building automation system component; and 
	establishing a relationship (Relate 306, Describe 308, Store 310 – Fig. 3; Fig. 4-5; para 0007; para 0051-0053 see Huneycutt: software defined object may be linked to … more software … objects … those relationships can be navigated via a GUI – para 0048; GUI or API … can be configured to express … relationships via links – para 0050 ) between the building automation system component and one or more other building automation system components (Fig 2A-B) based on results of applying (see above for applying a model to the data received) the model to the data (see above) received for the building automation system component.
	A) Mackay does not explicitly disclose applying a naming format as:
	applying a uniform name to the building automation system component based on results of applying the model (to the data received for the automation system component); and
	storing the uniform name in a database
	Mackay discloses a convention by which naming of the BMS component follows a particular format, including a compound naming using concatenation of subparts being separated by “.”, “_” or “/” (see B1_F3_CR5 - para 0042; Conference_Room.B1_F3_CR5 – para 0032, 0035).  Hence, a form of common format imposition/convention on naming as depicted above either discloses a uniform naming or would have rendered this obvious.
	A common format used in naming model component is also shown in Kiff’s Building Information Model and representation thereof (Fig. 1-5) in database and domain ontology (para 0004-0005); that is, naming of devices or functions (para 0015) utilizes a convention implemented with combination of abbreviations that are concatenated to form a unique combination of point names (para 0023; para  0051-0057; para 0065, 0075) using ontology of role representing tokens (para 0070-0072) which can be a abbrevations of lexicons such as point name or short numeral; e.g. a numeral for representing concatenation of each unit composing a compound name of a HVAC control (para 0073), the tokens also used to form point roles (Fig. 6) in the ontology, which can form a compound ensemble such as a HVAC control unit, and represented as RTU3RaFanEn as concatenated tokens or subnames for an ensemble comprising a Fan, a ReturnAir, a State, PresentValue, Rooftop, input, digital or Enabled type (para 0074) 
	Therefore, uniform representation of point names or point role using a common concatenation of short numeral or tokens is recognized.
	Therefore, based on (a) Mackay’s use of ontological models (para 0052) and database to record a history of a device (para 0030; see Huneycutt: para 0057; database of historical inofrmation – claim 16, pg. 7), (b) the convention by which subparts or abbreviations of a compound name are juxtaposed or aligned together in Mackay naming format approach and (c) the real-time linking between names (see HuneyCutt: para 0048-0050) at a build API, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement ontology of model components and naming convention therefor in Mackay so that applying a naming format in developing a graphical view for a building model would be effectuated with applying a uniform name to the building automation system component based on results of applying the model (to the data received for the automation system component), as set forth per the concatenation of tokens in Kiff, according to which the uniform naming is integrated in a model database as reusable ontology of component names; because
	uniform naming provided from conventions and unified rules on how to format names for model components per effect concatenating lexicons/tokens/abbreviations as set forth above would enable a model designer with possibility to compose a component name as a compound name in form of an ensemble parsable or describable in multiple but joined/linked subparts whereby each can possibly represent a property, a type or function of the component, each subpart of the name ensemble additively defining a semantic significance to a given model component while being physically expressed in a shortened token or numeric/digit form and mitigating cost on storage, in the sense that a modeling endeavor using this uniform naming technique would add ontologicl and relationship robustness to the system, facilitate a developer/programmer (as in Mackay modeling framework) with ease in recognizing the underlying semantic of a name for reuse from historical knowledgebase, to impart additional description or properties to a component targeted for a new build, while obviating undesirable resource effects in a build or storage context from being overburden by lengthy word representation which when accrued with a large build or development size could be straining on a storage capacity or a runtime payload.
	As per claim 2, Mackay discloses (method of claim 1, further comprising): controlling operation of the building automation system component (Fig 1B; setpoint, shade control information, BMS inputs, control the operation of subsets of the window, receive lock control – para 0023; Fig. 1C-D; building devices … receive and respond to control signals, commands, setpoints – para 0025; para 0027 ) based on the uniform name applied (refer to rationale A in claim 1) and the relationship established (refer to claim 1) between the building automation system component and the one or more other building automation system components.
	As per claim 3, Mackay discloses (method of claim 1), wherein the establishing the relationship between the building automation system component and the one or more other building automation system components (refer to claim 1) comprises: creating an association between the building automation system component and the one or more other building automation system components (Fig. 2A; “ventilates” … may be used to relate a VAV box object to a conference room object … even though VAV object and confereence room object … dissimilar – para 0050, 0052; Building 1 has causal relationships with chiller 30; AHUs 32 … has a relationship “controls” with VAV boxes – para 0053 ; “controls” table … source identifier, destination identifier – para 0054; Relationships 152: Lights, Ventilates, Controls, Dims, Access to - Fig. 1D; chilled by, controlled by, ventilated by, has – Fig. 2B).
	As per claim 4, Mackay discloses (method of claim 1, further comprising): establishing one or more of automated alarm prioritizations, diagnostics (diagnostics – para 0051, 0059;  see HuneyCutt: application programming interfaces … allowing a user to monitor … fault detection and diagnostics – para 0030), digital twin creations, and maintenance workflows in response to establishing the relationship between the building automation system component and the one or more other building automation system components (Note0: establishing of diagnostics reads on activity, measure or determination made in response to relationship established between the building automation system component and the one or more other building automation system components).
	As per claim 6, Mackay discloses method of claim 1, wherein the applying the model to the data received for the building automation system component comprises: 
	applying a first model (multiple hierarchical views of the relationship model, each view… defned as a hierarchical model – para 0058 – Note1: muliple instances of views reads on first and second model, each expressing a causal relationship model from memory/ontology stored models - models 152, Fig. 6, para 0050, 0052) to the data received (refer to claim 1) and applying the uniform name to the building automation system component (refer to rationale A in claim 1) based on results of applying the first model (refer to claim 1) to the data received; and 
	applying a second model (see multiple views and each view defining a model from above – para 0058; Each view … defined as a hierarchical model, tree model … to which one or more causal relationship models can be applied – para 0065; models 152, Fig. 1D; ontological models-para 0050, 0052) to the data received (para 0050; refer to claim 1) and establishing a relationship between the building automation system component and one or more other building automation system components (refer to claim 4 and and creating an association per claim 3)  based on results of applying the second model to the data received.
	As per claim 8, Mackay discloses method of claim 1, further comprising: inserting the building automation system component with the uniform name (refer to ontology name forming a by Kiff per rationale A in claim 1) applied in a knowledge graph (e.g. ontological models – para 0050, 0052; view, tree model – para 0058); and linking the building automation system component (refer to establish the relationship per claim 4 and creating an association per claim 3) with the one or more other building automation system components.
	As per claim 9, Mackay discloses method of claim 1, wherein upon receiving the data for the building automation system component, a processor automatically performs the following: 
	the applying the model to the data received (refer to claim 1) for the building automation system component; the applying the uniform name (refer to rationale A in claim 1) to the building automation system component based on results of applying the model to the data received (refer to claim 1) for the building automation system component and storing (refer to rationale A in claim 1) the uniform name in the database; and 
	the establishing a relationship (refer to claim 4 and creating an association per claim 3) between the building automation system component and the one or more other building automation system components based on the results of applying the model to the data received (refer to claim 1) for the building automation system component and creating an association (refer to claim 3) between the building automation system component and the one or more other building automation system components.
	As per claim 10, Mackay discloses a computer readable medium having stored thereon in a non-transitory state a program code for use by a computing device, the program code causing the computing device to execute a method of operating a building automation system comprising: 	receiving data for a building automation system component; 
	applying a model to the data received for the building automation system component; 	applying a uniform name to the building automation system component based on results of applying the model to the data received for the building automation system component and storing the uniform name in a database; and 
	establishing a relationship between the building automation system component and one or more other building automation system components based on results of applying the model to the data received for the building automation system component.
	( all of which being addressed in claim 1)
	As per claim 11, refer to rejection of claim 2.
	As per claim 12, refer to rejection of claim 3.
	As per claim 13, Mackay discloses computer readable medium of claim 10, wherein the method further comprises: establishing one or more of automated alarm prioritizations, diagnostics, digital twin creations, and maintenance workflows in response to establishing the relationship between the building automation system component and the one or more other building automation system components. (refer to rejection of claim 4)
	As per claim 14, refer to rejection of claim 6. 	
	As per claim 16, Mackay discloses (computer readable medium of claim 10), to automatically perform the following: 
	the applying the model to the data received for the building automation system component; 
	the applying the uniform name to the building automation system component based on results of applying the model to the data received for the building automation system component and storing the uniform name in the database; and 
	the establishing a relationship between the building automation system component and the one or more other building automation system components based on the results of applying the model to the data received for the building automation system component and creating an association between the building automation system component and the one or more other building automation system components.
	( all of which being addressed in claim 9)
Claims 5, 7, 17-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Mackay et al, USPubN: 2011/0087650 (herein Mackay – incorporating Huneycutt: 2011/0071685, by reference – see para 0035) in view of Kiff et al, USPubN: 2014/0032555 (herein Kiff) further in view of Drees et al, USPubN: 2020/0162354 (herein Drees) and Przybylski et al, USPubN: 2018/0262573 (herein Przybylski) 
	As per claim 5, Mackay discloses method of claim 1, wherein the receiving data include receiving one or more of name data (para 0032, 0035) for the building automation system component, schematic data for the building automation system component, 
	Mackay does not explicitly disclose wherein the receiving data include time series operational data for the building automation system component.
	Drees discloses collected information from context of a building as ingested building data for a AI platform, the processing thereof using timeseries worklow techniques (para 0132), where analysis of HVAC equipment by the AI platform generates data flagging and reliability timeseries (para 0138), the latter converted from sensor capture of equipment (temperature, humidity, current, voltabe, relay, motor, settings, measurements - para 0153) and stored as timeseries database(para 0154), where virtualization of the timeseries (Fig. 10) can be subjected to self-analyzer and data flagger (Fig. 9) for their reliability merits based on resspective building data and relevant equipment (para 0155), where the generated data flags support the AI platform in building and training the building models or for implementing diagnostics for a health flagger (para 0164) on state of the equipment.
	Przybylski discloses a Building Automation System (BAS) with signal engine on state of HVAC equipment/operation (Fig. 1, 4), using analytic engines where time series from equipment level (para 0291) generated by the engine are passed as vector/simulation model data (para 0437-0438), equations configured for interpolation analysis in support for a repair engine based on the data sequences (para 0310-0313), correlating among different time series (Fig. 9B, C) by a language modeling platform and corresponding modeling configuration (Fig. 10-13); e.g for the repair engine to derive resolution signals (para 0414); hence analyzing time series to derive resolution as repair signals from a repair engine associated time series correlation with equipment data of a HVAC system is recognized.
	Therefore, based on purpose of Mackay using database and building model analysis with respect to time-related causal relationships associated therewith (para 0057) and model updates or modifications via the UI framework (para 0067) such as resequencing the elements positioned in the hierarchical model (para 0078-0079), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the relationships analytics for modification as set forth above so that received data into the relationships analysis engine would include timeseries operational data for the building automation system component, as per Drees AI platform or Przybylski’s BAS repair signal engine; because
	time series data represent time-related relationship of concurrently occured sequences of operation by parts of the automation components included with a hierarchy of building components (equipment and objects) construed as inter-relationships for investigation by a analytic engine or a diagnostic module; and
	 timeseries exhibiting quantitative behavior in terms of conflicting signals deemed non-conformant with respect to a pre-established metric or target values, simulation acceptance threshold, or AI reference would enable a repair engine associated with the analytic/AI platform as set forth above, to provide resolution signals to correct signalling state of a faulty operation relating components of the model, 
	where the analytic or AI framework would be able to generate flags settings over the timeseries under an correlative or mathematical analysis by the platform, for the intelligent learning based thereon to be utilized toward improving selective formation of building model components by the learning framework.
	As per claim 7, Mackay discloses method of claim 1, wherein: the data received includes name data (refer to claim 5) for the building automation system and time series operational data (refer to rationale in claim 5) for the building automation system component; and 
	the applying the uniform name (refer to rationale A in claim 1) to the building automation system component is based on results of applying (refer to claim 1) the model to the name data (refer to claim 5) and the time series operational data (refer to rationale in claim 5).
	As per claim 17, Mackay discloses a controller for automatically creating an association between a building automation system (refer to claim 1) component and one or more other building automation system components, the controller comprising: a processor; and memory configured to (para 0080) store in a non-transitory state instructions executable by the processor to cause the processor to: 
	apply a model to name data (refer to claim 5) for a building automation system component and time series operational data for the building automation system component (refer to rationale in claim 5); 
	apply a uniform name (refer to rationale A in claim 1) to the building automation system component based on results of applying the model to the name data (refer to claim 5) and storing the uniform name in a database (refer to rationale A in claim 1); and 
	establish a relationship (refer to claim 4, refer to claim 3) between the building automation system component and one or more other building automation system components based on results of applying the model to the time series (refer to rationale in claim 5) operational data.
	As per claim 18, Mackay discloses (controller of claim 17, wherein the instructions executable by the processor are further configured to cause the processor to): 
	control operation of the building automation system component based on the uniform name applied and the relationship established between the building automation system component and the one or more other building automation system components. (refer to claim 2)
	As per claim 19, Mackay discloses controller of claim 17, wherein the uniform name is applied to the building automation system component based on results of applying the model to the name data and results of applying the model to the time series operational data.
( all of which being addressed in claim 7)
	As per claim 20, Mackay discloses controller of claim 17, wherein the instructions executable by the processor are further configured to cause the processor to: 
	insert the building automation system component with the uniform name applied in a knowledge graph (refer to claim 8); link the building automation system component with the one or more other building automation system components; (refer to claim 8)
	and monitor the building automation system component (BMS alerting sytem – para 0003; monitor the performance of the BMS – para 0059; see Huneycutt: monitoring application, monitor performance of the BMS – para 0030) based on the uniform name applied (refer to rationale A in claim 1) and the link (see above) between the building automation system component and the one or more other building automation system components.
Claims 15 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Mackay et al, USPubN: 2011/0087650 (herein Mackay – incorporating Huneycutt: 2011/0071685, by reference – see para 0035) in view of Kiff et al, USPubN: 2014/0032555 (herein Kiff) further in view of Drees et al, USPubN: 2020/0162354 (herein Drees) and Cavalier et al, USPubN: 2019/0196795 (herein Cavalier) 
	As per claim 15, Mackay discloses computer readable medium of claim 10, wherein the applying the model to the data received for the building automation system component comprises: applying an artificial neural network algorithm to the data received.
	Drees discloses building network and analytic platform generating report (para 0176-0177) on timed correlated reliability data of stream captured from measurement and sensors (Fig. 2-4) associated with operation of objects and equipment of a building system (Fig. 5), the correlation to analyze data point of NW data stream for use by a AI platform (para 0004-0011; Fig. 7-8), the AI platform using ingested building data and collected building data for effecting supervised or unsupervised models in the likes of neural network of ANNs, CNNs, RNN, FNNs or LSTM ANNs types (para 0134)
	Cavalier also discloses ESP and stream processing platform on basis of sensor and measurement data (HVAC events - para 0331) collected as mapping dataset (para 0005) and re-expressed into a data processing model as event sources where a macro model (para 0326-0327) built from  XML schema converted from the captured data (para 0337) can be adapted to implement a alert mechanism (para 0318), where analytic model generated from the schema implements actions of neural network tool (para 0227, 0230) the analytics thereof based on definition in the model (para 0231-0232, 0235-0237) in that derivation by the neural network analysis generates template-triggered macro code for the alerting (Fig. 11).  Hence model analytics using neural network as means to generate macro information to implement a HVAC related alert mechanism is recognized.
	Thus, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to attach to the model analytic in Mackay so that additional intelligent learnng includes algorithm of a neural network technique - as in Drees and Cavalier – as part of analytics underlying process of applying the target model to the data received such as HVAC event source or sensed data for the building automation system component per Cavalier; or for use by a AI platform as in Drees; because
	neural network algorithm can be implemented as a flexible correlation tool affording use of a supervised mode or unsupervised mode to derive insights on predicted output by a  model with respect to the training input being applied with the algorithm, where derivation by the NN technique can be used to consolidate and finetune learning that can be used to generate logic and informative recommendation enabling a building management system to selectively configure actions or programmatic measures for addressing a real-time issue (e.g. HVAC alert) in direct relevance to relative state of the environment events, and real-time captured data sources that approvision input to the modeling, the model training and analytics platform. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
May 05, 2022